475 F.2d 11
Dominador C. NICOLAS and Salome L. Nicolas, Petitioners-Appellants,v.DISTRICT DIRECTOR, UNITED STATES IMMIGRATION &NATURALIZATION SERVICE, Respondent-Appellee.
No. 72-1042.
United States Court of Appeals,Ninth Circuit.
Feb. 8, 1973.

1
Hiram W. Kwan (argued), Los Angeles, Cal., for petitioners-appellants.


2
Rex Heeseman, Asst. U. S. Atty.  (argued), Frederick M. Brosio, Jr., Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., Henry E. Peterson, Asst. Atty. Gen., Dept. of Justice, Washington, D. C., Joseph Surreck, Atty., I&NS, San Pedro, Cal., Stephen Suffin, Atty., I&NS, San Francisco, Cal., for respondent-appellee.


3
Before BARNES and TRASK, Circuit Judges, and EAST,* District Judge.

ORDER OF REMAND

4
This case is remanded to the United States District Court for further consideration in the light of United States Immigration and Naturalization Service v. Marciano Haw Hibi, 475 F.2d 7 (9th Cir.), decided this day.



*
 Honorable William G. East, Senior United States District Judge, District of Oregon, sitting by designation